Citation Nr: 1635623	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  08-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with left peroneal nerve neuropathy. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board remanded these issues to schedule a Board hearing in August 2010.  
The Veteran testified during a hearing before a Veterans Law Judge in October 2010.  A transcript of this hearing is associated with the claims file.  

The Board remanded these issues in February 2011 for additional development.  Thereafter, the Appeals Management Center (AMC) continued the denial of the claims as reflected in the August 2012 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The Veteran was notified that the Judge that conducted the October 2010 Board hearing was no longer employed by the Board in an October 2012 letter.  The Veteran informed the Board that he wanted to appear at another hearing before a Veterans Law Judge at his local RO.  The Veteran testified during a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is of record.

The Board remanded these issues in December 2015 for further development.  On remand, the AMC granted entitlement to service connection for diabetic neuropathy of the bilateral upper extremities.  As this is a full grant of the benefits sought on appeal, the Board concludes that the issues of entitlement to service connection for neuropathy of the bilateral upper extremities are no longer before the Board. With respect to the Veteran's increased rating claim for degenerative disc disease of the lumbar spine with left peroneal nerve neuropathy and entitlement to a TDIU, the AMC continued the denial of the claims as reflected in the February 2016 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must reconsider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

Regarding the Veteran's increased rating claim for service-connected degenerative disc disease of the lumbar spine with left peroneal nerve neuropathy, the findings documented in the most recent VA examination dated in June 2011 do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, further examination is necessary prior to adjudicating the claim.

With respect to the Veteran's claim for entitlement to a TDIU, the Veteran was provided with a VA medical opinion in February 2016.  The Board requested the Veteran to be afforded a VA examination or examinations for his service-connected disabilities and all pertinent symptomatology and findings must be reported in detail.  There is no indication that RO scheduled a VA examination or examinations regarding the Veteran's service-connected disabilities and there is no documentation in the electronic claims file of the pertinent symptomatology and findings related to such examination or examinations.  Thus, a remand is necessary to obtain a VA examination(s) and medical opinion with respect to the Veteran's claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to ask him to inform VA if he has any outstanding VA or private treatment records with respect to the issues on appeal and to elicit from the Veteran the appropriate consent to obtain any relevant private treatment records.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's claims on appeal and associate them with the Veteran's electronic VA claims file.

2. After completing the foregoing and associating any outstanding evidence with the electronic claims file, schedule the Veteran with an appropriate VA examination to determine the current severity of his service-connected back disability.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

Based on the examination and review of the record, the examiner should address the following: 

a. Provide findings as to the range of motion of the thoracolumbar spine and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.   This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  

b. Indicate whether the Veteran has intervertebral disc syndrome (IVDS) related to his service-connected back disability and whether he experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

c. The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected back disability and describe any symptoms and functional limitations associated with such impairment(s). 

d. Finally, the examiner should describe any occupational impairment(s) associated with the Veteran's degenerative disc disease of the lumbar spine.

The examiner must provide an explanation in support of all opinions.

3. Thereafter, schedule the Veteran for a VA examination or examinations to determine the combined effect the Veteran's current service-connected disabilities have on the Veteran's ability to function in a physical and sedentary occupation.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner should provide an explanation in support of his or her opinion.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as, the medical evidence of record.  If the Veteran is found able to engage in physical or sedentary work, notwithstanding his service-connected disabilities, the examiner should provide examples of the type(s) of employment the Veteran would be able to perform.

4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




